Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone:503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  CYNTHIA JILL SHAVERS,                                                    3: 17-cv-02026-TC
         Plaintiff,
                                                                ORDER FOR ATTORNEY
         V.                                                FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




      The court finds and orders an attorney fee of $1,471.00 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.



      Dated this
                    of-day of
                   c)
                                <U~ (..                 , 2019.
